DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 4, and 8 are objected to because of the following informalities:
Claim 1, lines 7-8, it is recommended to amend “which are mounted so as to be radially facing on the housing” to --which are mounted on the housing so as to be radially facing each other-- for greater clarity.
Claim 4, line 3, a comma or semicolon should be added after “the two long sides.”
Claim 8, lines 1-2, “the tooth” should be --the first tooth--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 10, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 16, line 2, recites a “radius with an extension.”  One of ordinary skill in the art would typically interpret “an extension” as a physical part, but it is understood in light of the specification ([0084]) that said extension is referring to an imaginary line extending radially and essentially defining said radius.  For greater clarity, it is suggested to amend claims 5 and 16 to read “wherein the through-slot comprises a main longitudinal axis which is inclined by an angle between 90° and 115° with respect to a radial line extending from the central rotation axis and passing through the location of the through-slot which is most proximal to the central rotation axis.”
Claim 10 recites the limitations “a second main portion” in line 2 and “at least one second tooth” in lines 2-3.  A second main portion implies a first main portion, and a second tooth implies a first tooth.  There is insufficient antecedent basis for a first main portion and a first tooth in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6-12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Donolo (WO 2016/055852) in view of Garner (U.S. 2016/0255768).
Regarding claim 1, Donolo discloses (Fig. 1-3) a seed distribution device for precision sowing machines comprising: a housing (cover 11, body 12) for a seed selector disc (distribution disc 13) which is mounted for rotation about a central rotation axis (shaft 29) and which has at least one ring of holes (holes 38) provided to transport seeds over a circular trajectory having opposite sides; and a first singulator (selector device 14 comprising plate 14) mounted on the housing, the first singulator being configured so as to act on at least a portion of the circular trajectory (with toothed portions 143, 144), defining a disruptive selection path for the seeds, wherein the first singulator is adjustable (via regulating arm 25 and eccentric pin 26; page 7, lines 26-31) to modify at least locally the disruptive selection path so as to eliminate duplicates of seeds from the disc without creating failures.
Donolo does not disclose a second singulator mounted with the first singulator so as to be radially facing on the housing at the opposite sides of the circular trajectory and so as to be distal and proximal with respect to the central rotation axis, respectively, the second singulator also being configured so as to act on at least a portion of the circular trajectory, defining a disruptive selection path for the seeds.
However, Garner discloses (Fig. 1-7) a similar seed distribution device comprising a first singulator (outer engaging element 56) and a second singulator (inner engaging element 54) which are mounted so as to be radially facing on a housing (housing 12) at the opposite sides of a circular trajectory (circular path 67) and so as to be distal and proximal with respect to a central rotation axis (axis 36), respectively, the first singulator and the second singulator being configured so as to both act on at least a portion of the circular trajectory (with lobes 66, 68), defining a disruptive selection path for the seeds.
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to include a second singulator as disclosed by Garner in the seed distribution device on Donolo.  Doing so would better ensure the singulation of seeds.
Regarding claim 2, Donolo further discloses (Fig. 1-3) an eccentric element (regulating arm 25) rotatably secured to the housing and to which is fixedly secured a first pin (eccentric pin 26), wherein the housing has a second pin (pin 181) and the first singulator comprises a through-hole (shown on elongate arm 141 of the selector 14) and a through-slot (best shown in Fig. 2 accommodating eccentric pin 26), the through-hole being engaged rotatably on the second pin and the through-slot being engaged on the first pin and configured to allow the first singulator to move along a circumferential arc which is centered on the through-hole during rotation of the eccentric element (page 7, lines 26-31).
Regarding claim 6, Donolo further discloses (Fig. 1-3) that the first singulator (plate 142) is substantially plate-like, and Garner further discloses (Fig. 1-7) in the combination that the second singulator (inner engaging element 54) is also substantially plate-like and is co-planar relative to the first singulator (outer engaging element 56).
Regarding claim 7, Donolo further discloses (Fig. 1-3) that the first singulator comprises at least a first tooth (toothed portions 143, 144) which projects towards the central rotation axis.
Regarding claim 8, Donolo further discloses (Fig. 1-3) that the first tooth (any of the teeth at least in toothed portion 144) has a profile which gradually becomes more proximal with respect to the circular trajectory which is travelled by the seed as a function of the direction of rotation of the seed selector disc.
Regarding claim 9, Donolo further discloses (Fig. 1-3) that the first singulator comprises three teeth (at least in toothed portion 144) which are spaced apart from each other by a first pitch and which are spaced apart by two recesses.
Regarding claim 10, Garner further discloses (Fig. 1-7) in the combination above that the second singulator (inner engaging element 54) comprises a second main portion and at least one tooth (lobes 66) which projects from the second main portion and which faces the first singulator.
Regarding claim 11, Garner further discloses (Fig. 1-7) in the combination above that the first singulator (outer engaging element 56) has at least one first tooth (lobes 68) and the second singulator (inner engaging element 54) has at least one second tooth (lobes 66) and the at least one first tooth of the first singulator and the at least one second tooth of the second singulator are positioned angularly around the central rotation axis (axis 36), wherein the disruptive selection path is defined by the teeth in an annular portion between the first singulator and the second singulator (as shown in Fig. 2).
Regarding claim 12, Garner further discloses (Fig. 1-7) in the combination above that the first singulator (outer engaging element 56) comprises three teeth (lobes 68) separated by two recesses and the second singulator (inner engaging element) comprises at least two teeth (lobes 66), wherein the three teeth of the first singulator and the two teeth of the second singulator are arranged in a co-planar and alternating manner relative to each other so that each of the two teeth of the second singulator faces one of the two recesses of the first singulator (as shown in Fig. 2-3), thereby defining the disruptive selection path so that the disruptive selection path is sinusoidal between the first singulator and the second singulator.
Regarding claim 14, Donolo further discloses (Fig. 1-3) a precision sowing machine (Title; “precision automatic sower”) comprising the seed distribution device according to claim 1.
Regarding claim 15, Donolo further discloses (Fig. 1-3) that the through-slot (best shown in Fig. 2 accommodating eccentric pin 26) has a rectangular form with rounded vertices, two long sides, and a spacing between the two long sides, and wherein the first pin (eccentric pin 26) which the through-slot engages has a substantially cylindrical form (being a pin) with a diameter smaller than the spacing (implicit).
Regarding claim 16, Donolo further discloses (Fig. 1-3) that the seed selector disc has a radius with an extension and the through-slot comprises a main longitudinal axis which is inclined by an angle between 90° and 115° with respect to the extension of the radius of the seed selector disc passing through the location of the through-slot which is most proximal to the central rotation axis (as best shown in Fig. 2, the slot is seen to have an angle slightly over 90° with respect to such a radial line, which would pass through the right side of the slot as viewed).

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Donolo in view of Garner as applied to claim 1 above, and further in view of Brockmeier (U.S. 2008/0110382).
Regarding claim 3, Donolo in view of Garner discloses the elements of claim 1 as described above, but does not disclose an eccentric element rotatably secured to the housing and to which is fixedly secured a first pin, wherein the housing has a second pin and the first singulator comprises a through-hole rotatably engaged with the first pin and a through-slot engaged on the second pin configured to allow a rotational-translational movement of the first singulator with respect to the second singulator during rotation of the eccentric element.
However, Brockmeier discloses (Fig. 8-9) a similar seed distribution device comprising an eccentric element (dowel pin 106b) rotatably secured to a housing and to which is fixedly secured a first pin (eccentric end; [0039]), wherein the housing has a second pin (dowel pin 106a) and a first singulator (singulator 120) comprises a through-hole rotatably engaged with the first pin and a through-slot engaged on the second pin ([0039]; slot and hole shown in Fig. 8-9) configured to allow a rotational-translational movement of the first singulator with respect to the second singulator during rotation of the eccentric element ([0039]).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the adjustable eccentric pin/slot arrangement of Donolo with that of Brockmeier.  The two arrangements are essentially equivalent in that they operate on the same principle, only switching the through-hole and through-slot on the eccentric element, and such a substitution would not produce any unexpected results.
Regarding claim 4, Brockmeier further discloses (Fig. 8-9) in the combination above that the through-slot has a rectangular form with rounded vertices, two long sides, and a spacing between the two long sides, and wherein the second pin (dowel pin 106a) which the through-slot engages has a substantially cylindrical form (being a pin) with a diameter smaller than the spacing (implicit).
Regarding claim 5, Brockmeier further discloses (Fig. 8-9) in the combination above that the seed selector disc has a radius with an extension and the through-slot comprises a main longitudinal axis which is inclined by an angle between 90° and 115° with respect to the extension of the radius of the seed selector disc passing through the location of the through slot which is most proximal to the central rotation axis (as best shown in Fig. 8-9, the slot is seen to have an angle slightly over 90° with respect to such a radial line, which would pass through the upper/right side of the slot as viewed in Fig. 8).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Donolo in view of Garner as applied to claim 1 above, and further in view of Wilhelmi (U.S. 2020/0367426).
Donolo in view of Garner discloses the elements of claim 1 as described above, but does not disclose that the first singulator and the second singulator are adjustable in a selective and independent manner.
However, Wilhelmi discloses (Fig. 14-17) a similar seed distribution device wherein a first singulator (first blade 112) and a second singulator (second blade 113) are adjustable in a selective and independent manner ([0060], lines 10-18).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to configure the first and second singulator of Donolo in view of Garner to be independently adjustable.  Doing so would better enable the singulators to eliminate duplicates of seeds according to the type or shape of seed.

Claims 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Donolo in view of Wilhelmi.
Regarding claim 17, Donolo discloses (Fig. 1-3) a seed distribution device for precision sowing machines comprising: a housing (cover 11, body 12) for a seed selector disc (distribution disc 13) which is mounted for rotation about a central rotation axis (shaft 29) and which has at least one ring of holes (holes 38) provided to transport seeds over a circular trajectory having opposite sides; a first singulator (selector device 14 comprising plate 142) which is substantially plate-like, the first singulator being configured so as to act on at least a portion of the circular trajectory (with toothed portions 143, 144), defining a disruptive selection path for the seeds, and an eccentric element (regulating arm 25) rotatably secured to the housing and to which is fixedly secured a first pin (eccentric pin 26) and configured to allow the first singulator to move along a circumferential arc with respect to the second singulator during rotation of the eccentric element (page 7, lines 26-31), wherein the first singulator is adjustable to modify at least locally the disruptive selection path so as to eliminate duplicates of seeds from the disc without creating failures (page 7, lines 26-31).
Donolo does not disclose a second singulator which is substantially plate-like and co-planar relative to the first singulator, the first and second singulators being adjustable in a selective and independent manner, and mounted so as to be radially facing on the housing at the opposite sides of the circular trajectory and so as to be distal and proximal with respect to the central rotation axis, respectively, the first singulator and the second singulator being configured so as to both act on at least a portion of the circular trajectory, defining a disruptive selection path for the seeds.
However, Wilhelmi discloses (Fig. 14-17) a similar seed distribution device comprising a first singulator (first blade 112) and a second singulator (second blade 113) which are substantially plate-like and co-planar relative to each other, adjustable in a selective and independent manner ([0060], lines 10-18), and mounted so as to be radially facing on the housing (Fig. 15A) at the opposite sides of the circular trajectory and so as to be distal and proximal with respect to the central rotation axis, respectively (Fig. 14), the first singulator and the second singulator being configured so as to both act on at least a portion of the circular trajectory (with first and second sets of ramps 115, 116), defining a disruptive selection path for the seeds.
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to include a second singulator as disclosed by Wilhelmi in the seed distribution device on Donolo.  Doing so would better ensure the singulation of seeds.
Regarding claim 18, Wilhelmi further discloses (Fig. 14-17) in the combination above that the first singulator (first blade 112) has at least one first tooth (first set of ramps 115) and the second singulator (second blade 112) has at least one second tooth (second set of ramps 116) and the at least one first tooth of the first singulator and the at least one second tooth of the second singulator are positioned angularly around the central rotation axis, wherein the disruptive selection path is defined by the teeth in an annular portion between the first singulator and the second singulator (Fig. 14).
Regarding claim 20, Donolo further discloses a precision sowing machine (Title; “precision automatic sower”) comprising the seed distribution device according to claim 17.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Donolo in view of Wilhelmi as applied to claim 17 above, and further in view of Garner.
Donolo in view of Wilhelmi discloses the elements of claim 17 as described above, but does not disclose that the first singulator comprises three teeth separated by two recesses and the second singulator comprises at least two teeth, wherein the three teeth of the first singulator and the two teeth of the second singulator are arranged in a co-planar and alternating manner relative to each other so that each of the two teeth of the second singulator faces one of the two recesses of the first singulator, thereby defining the disruptive selection path so that the disruptive selection path is sinusoidal between the first singulator and the second singulator.
However, Garner discloses a similar seed distribution device wherein a first singulator (outer engaging element 56) comprises three teeth (lobes 68) separated by two recesses and a second singulator (inner engaging element 54) comprises at least two teeth (lobes 66), wherein the three teeth of the first singulator and the two teeth of the second singulator are arranged in a co-planar and alternating manner relative to each other so that each of the two teeth of the second singulator faces one of the two recesses of the first singulator (as shown in Fig. 2-3), thereby defining the disruptive selection path so that the disruptive selection path is sinusoidal between the first singulator and the second singulator.
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the arrangement of teeth of Donolo in view of Wilhelmi with that of Garner.  The sets of teeth of each are both configured for the same purpose of singulating seeds, and such a substitution would not produce any unexpected results.  Wilhelmi teaches ([0060]) that different numbers or sizes of ramps/teeth may be suitable for different types/sizes of seed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Friestad (U.S. 2008/0110383) eccentric pin seed singulator adjuster.
Hagen (U.S. 6,758,153) eccentric pin seed singulator adjustor (Fig. 4).
Ven Huizen (U.S. 2003/0183647) eccentric pin seed singulator adjustor (Fig. 7, 11-12).
Maury (U.S. 4,469,244) eccentric pin seed singulator adjustor (Fig. 1-4).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A NORMILE whose telephone number is (571)272-4527. The examiner can normally be reached 8-4 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS WILL can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/I.A.N./Examiner, Art Unit 3671